Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.


Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. Regarding the arguments pertaining to the 35 U.S.C. 103 rejections of 11/04/2021, applicant argues that Shimada in view of Smith and Han would not teach an instance wherein the hip-knee passive exoskeleton device is configured in a way that the elastic member subassemblies are configured to store the energy when the knee joint performs negative work, along with additional details disclosed in the third paragraph of page 2 of the applicant’s remarks. Examiner disagrees with this assessment. While the examiner does agree with the assessment with respect to Smith and Shimada on page 2, examiner disagrees with the statement that Han fails to disclose a hip-knee passive exoskeleton device that consists essentially of the recited features and that the assistance in movement of both the knee joint and hip joint is only provided by the stored energy of the elastic member subassemblies. As per pages 3-4 (labeled pages 7-8), it is argued that Han teaches a different and more complex device than recited in amended claim 1 that requires a controller and motor, and that, in doing so, one of skill in the art would not take Han to read upon claim 1. Here, Examiner argues that Han would still teach elastic member subassemblies despite disclosing an actuator in the abstract. It is argued that Han would be used to teach the elastic member subassembly by itself as opposed to the details that Smith and Shimada teach.  
With respect to the amendment to claim 1 that recites an instance “wherein the assistance in movement of both the knee joint and hip joint is only provided by the stored energy of the elastic member subassemblies,” examiner agrees that Smith and Han do not teach this. However, as per paragraph [0168] of Shimada, it is stated that “the motion support device 1A is able to generate assisting forces without the need for an actuator” and that, in this instance, the motion support device would perform “the motion transmission with the motion transmission mechanism by using the wire 31” which is coupled to the elastic member of Shimada (being at parts 20L and 20R, shown in figure 2). As such, Shimada is taken to teach a driving of a motion with solely the elastic member subassemblies as required by the new limitation of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0280178) in view of Smith (US Pub No.: 2018/0193172) and Han (US Pub No.: 2012/0259429).
Regarding claim 1, Shimada discloses a hip-knee passive exoskeleton (shown in figure 1 and the abstract) device based on clutch time-sharing control (being a control mechanism in [0293]. This is taken to be a time-sharing control as this will control the bending of the legs over a time of use as the user is walking), consisting essentially of: a waist support subassembly (being the hip pad member 3 placed at the waist in [0092] and figure 7), connection subassemblies (figure 3 parts 4L and 4R with parts 11a, shown in figure 3), thigh subassemblies (figure 1 parts 12a and 13a would constitute one assembly, with there being one assembly on each leg), shank subassemblies (being the combination of figures 12b and 13b) and elastic member subassemblies (being parts 20L and 20R within part 21L and 21R along parts 36, 37, and 33 (L and R for the left and right legs respectively) in figure 2. The part of part 31 within parts 21L and 21R would also be a part of this subassembly), wherein the waist support subassembly is configured to be connected to the waist (as per [0092], part 3 is attached to the waist), the connection subassemblies are configured to connect the waist support subassembly and the thigh subassemblies (parts 11a will connect the waist part 3 via parts 4L or 4R) and include two connection subassemblies which are arranged in bilateral symmetry on two sides of the waist support subassembly (the two connection subassemblies are on both sides of the waist support in the form of parts 4L and 4R in figure 7), the thigh subassemblies are configured to include two thigh subassemblies (being parts 13A and 12A) which are respectively connected to the two connection subassemblies (parts 12a and 13a will be attached to the two connection assemblies 11a that are on each leg) and are configured to be connected to the thighs (parts 12A are attached to the thighs as per figures 1 and 7), the shank subassemblies are configured to include two shank subassemblies (the shank assemblies consist of parts 12b and 13b in figures 1 and/or 7) which are arranged in bilateral symmetry below the two thigh subassemblies (parts 12b and 13b are below the thigh assemblies 12a and 13a) and are configured to be connected to the shanks (parts 12b and 13b are depicted as being attached to 10L and 11C in figure 7), the elastic member subassemblies are configured to include two separately connected elastic member subassemblies which are arranged in bilateral symmetry (being parts 20L/R, 21L/R, 36L/R, 37L/R, and 33L/R in figure 2 that are arranged in symmetry on each leg of the user), an elastic member that would connect the waist support assembly and the shank assembly (being part 31 in figure 1. This would connect the waist member at about part 30) and passes through the clutch assembly (as part 31 would pass by the thigh/knee connection therein, it stands to reason that this member can pass through the clutch assembly at the knee of Smith), and wherein the assistance in movement of both the knee joint and hip joint is only provided by the stored energy of the elastic member subassemblies (as per [0168] of Shimada, the device of Shimada is configured to generate assisting forces without the need for an actuator motor. As the device of Shimada is configured to drive motion about a hip and knee, it is taken that Shimada would be able to perform a transmission of motion of both the knee and hip as disclosed in [0168]). 
However, Shimada does not teach clutch subassemblies and that the clutch subassemblies are configured to include two clutch subassemblies which are respectively mounted on the two thigh subassemblies to perform time-sharing control of energy of the knee and hip joints. Instead, Smith does teach clutch assemblies (disclosed in [0154]), the clutch subassemblies are configured to include two clutch subassemblies (there would be one per each leg as the clutch is in figure 5A, which is located at the thigh/knee area of the leg of the exoskeleton) which are respectively mounted on the two thigh subassemblies (the clutch in [0154] is part of the passive actuator 134. As per figures 4B and 4A, part 134 is located by part 109a. As such, the clutch is mounted to the thigh assemblies as part 109a is mounted on the thigh assemblies) to perform time-sharing control of energy of the knee and hip joints (the clutch would control a braking of the lower legs, as per [0154]. This would control the energy about the knee and hips of the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clutch assembly of Smith into the device of Shimada for the purpose of providing a means to engage or disengage the elastic component of the elastic device from the rest of the device, as per [0089]. As per [0155], this would act to apply a braking to the exoskeleton of Smith, which would then allow for a means for Shimada to provide a damping and breaking force to the elastic subassembly therein.
From here, Shimada in view of Smith do not teach wherein the hip-knee passive exoskeleton device is configured in a way that the elastic member subassemblies are configured to store the energy when the knee joint performs negative work and releases the stored energy to assist the hip joint in performing positive work in a way so that the knee joint energy is able to be transferred to the hip joint by the exoskeleton to assist movement of both the knee joint and hip joint during walking.
Instead, Han would teach elastic member subassemblies are configured to store the energy when the knee joint performs negative work and releases the stored energy to assist the hip joint in performing positive work in a way so that the knee joint energy is able to be transferred to the hip joint by the exoskeleton to assist movement of both the knee joint and hip joint during walking (Han discloses an elastic actuator in [0009] that is comprising a spring actuator as per [0036].  Said spring actuator would store energy when compressed and release the energy to perform a positive work (the spring stores energy for later release as per [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator of Han into the devices of Shimada in view of Smith for the purpose of providing an actuator that could store energy from the movement of a user to then power said actuator. This would be beneficial to the devices of Smith and Shimada as Han as this would allow for the actuator of this combination to be more efficient as it would convert a negative work with respect to the spring into a positive work.

    PNG
    media_image1.png
    800
    580
    media_image1.png
    Greyscale

Annotated Figure 1

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0280178) in view of Smith (US Pub No.: 2018/0193172), and Han (US Pub No.: 2012/0259429) in further view of Farris (US Pub No.: 2017/0049659).
Regarding claim 2, Shimada in view of Smith, and Han would teach the hip-knee passive exoskeleton device based on clutch time-sharing control according to claim 1.  However, said combination would not teach a waist support assembly with two waist support braces.  However, Park would teach that the waist support subassembly includes two waist braces (figure 1 shows two strap members at about part L), a waist flexible strap (the waist braces appear to be flexible straps in figure 1) and a waist brace connector (which would be part connecting the waste brace to parts 300 and 100 of Park), the waist brace connector is configured to connect one ends of the two waist braces (this part would be connected to parts 100 and/or 300), and the waist flexible strap is configured to connect the other ends of the two waist braces (this part would connect to the strapped members L in figure 1), so that the two waist braces is connected to the waist to support force generated by the hip-knee passive exoskeleton device (these waist braces would support the user and any ensuring force imparted by the user). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the waist brace, waist strap, and the waist connector that would connect said strap to the devices of Smith, Shimada, and Han as these straps would provide for a system to fasten a user to the device above the shank subassemblies of Smith. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0280178) in view of Smith (US Pub No.: 2018/0193172) in view of Shimada (US Pub No.: 2018/0280178), and Han (US Pub No.: 2012/0259429) in further view of Barnes (US Pub No.: 2017/0246740).
Regarding claim 3, Shimada in view of Smith and Han would teach the device of claim 1, wherein Shimada discloses that each of the connection subassemblies includes a spring force arm (being the spring part 33L and 33R in figure 2, with 33L and 33R being on the left and right legs of the device respectively). However, Shimada would not disclose that each of the connection subassemblies includes a pawl force arm connector, a pawl force arm, a hip joint movement connector, a thigh connecting rod, a knee joint movement connector, or that the knee joint movement connector is hinged to a lower end of the thigh connecting rod.
Instead, Smith would teach that each of the connection subassemblies includes a hip joint movement connector (being the part in figure 4A connecting part 101 to 105b), a thigh connecting rod (figure 4A has being part 109a), and a knee joint movement connector (figure 4A part 107c) and the knee joint movement connector is hinged to a lower end of the thigh connecting rod (this is shown in figure 4A, part 109a is connected to part 107c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thigh connecting rod and knee joint movement connector with the connection therebetween of Smith in place of the knee joint movement connector of Smith into the device of Shimada for the purpose of providing a quasi-passive actuator about the knee of the user, as per [0101]. This would allow for a recovering of energy during a gait motion as per [0103] by the device. 
 However, neither Shimada, Smith, nor Han would teach a pawl force arm connector or a pawl force arm, wherein the pawl force arm connector is configured to connect the pawl force arm to the waist brace, the spring force arm is mounted on the waist brace, the hip joint movement connector is respectively hinged to the pawl force arm connector and an upper end of the thigh connecting rod to ensure the free movement of the thigh connecting rod with the thigh. Instead, Barnes would disclose a pawl force arm connector (part 42 in [0034]), a pawl force arm (being the angled pawl teeth 44 in [0037]) wherein the pawl force arm connector is configured to connect the pawl force arm to the waist brace (the pawl force arm is connected to the pawl force connector in [0034]-[0037] and then can be used to connect the pawl to the waist brace of Smith), the spring force arm is mounted on the waist brace (Barnes would teach a torsion spring in [0034]. This would be connected to the waist portion of Barnes which means that it can also be mounted to the waist brace of Smith), the hip joint movement connector is respectively hinged to the pawl force arm connector and an upper end of the thigh connecting rod to ensure the free movement of the thigh connecting rod with the thigh (the hip joint movement connector can be hinged with respect to the pawl force arm connector of Barnes such that the thigh connecting rod would have free movement with respect to the thigh of the user). It would be obvious to one of ordinary skill of the art at the time of filing to teach the pawl and pawl connector system of Barnes as the device in Barnes is an alternative means to actuate the hip of an exoskeleton. The device of Barnes in [0034]-[0037] is in the same field of endeavor as the devices of Smith, Shimada, and Han, so incorporating the means to drive motion of the hip disclosed in [0034]-[0037] would be a modification that would produce knowable results. Additionally, as the device of Barnes would have a benefit over the devices of Smith, Shimada, and Han as it would teach a hip joint motion system that can hinder a movement of the upper body with respect to the lower body when the user is carrying something on their back, which would make the devices of Smith, Shimada, and Han more robust. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0280178) in view of Smith (US Pub No.: 2018/0193172), and Han (US Pub No.: 2012/0259429) in further view of Barnes (US Pub No.: 2017/0246740) and Yagi (US Pub No.: 2018/0325764).
Regarding claim 4, Shimada in view of Smith, Han, Huang, and Barnes would not teach that each of the thigh subassemblies would comprise a rear thigh hoop and a flexible thigh strap. Instead, Yagi would teach the thigh subassemblies includes a thigh rear hoop (figure 4 part 42) and a thigh flexible strap (figure 4 part 41), the thigh rear hoop is hinged to the hip joint movement connector (part 42 is connected to part 92, which would then be connected to part 60, that is an actuator at the hop of the user as per figure 3 and disclosed in [0217] of Yagi), and the thigh flexible strap is configured to closely attach the thigh rear hoop to the thigh (part 41 is connected to part 42 as per figure 4). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the specific thigh assembly of Yagi into the devices of Smith, Shimada, and Han as these portions of Yagi have an “improved wearability and compatibility” for a user and would work to transfer the assisting force from the device to the limb of the user (disclosed in [0204]-[0206]). This would benefit the user of Smith, Shimada, and Han as this would allow for an instantaneous transfer of an assisting force to the user of Smith, Shimada, and Han (also disclosed in [0206]). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US Pub No.: 2018/0280178) in view of Smith (US Pub No.: 2018/0193172), and Han (US Pub No.: 2012/0259429) in further view of Barnes (US Pub No.: 2017/0246740), Smith (US Patent No.: 10,278,885) and Yagi (US Pub No.: 2018/0325764). 
Regarding claim 5, Shimada in view of Smith, Han, and Barnes would not teach a clutch bracket, a clutch cover plate, a ratchet wheel, a stroke stop, a wire wheel, a pawl, a pawl rope, or any specific connection between these parts.  Instead, Smith ’85 would teach that each of the clutch subassemblies includes a clutch bracket (figure 2A would show a clutch as per column 5 lines 4-15. In figure 2A, attachment means connecting part 104 to 100 are shown. This would be a bracket for the clutch), a clutch cover plate (column 5 lines 4-15 discloses a cover), a ratchet wheel (part 308 is a ratchet wheel as per column 6 lines 33-43), a stroke stop (column 7 lines 54-67 disclose springs part 600a and 600b which would cause the pawls to engage or disengage with the clutch. As such, these are taken to be equivalent to a stroke stop), a wire wheel (the worm gear 302 is taken as a type of wheel, disclosed in column 6 lines 33-43), a pawl (part 306 in column 6 lines 33-43) and a pawl rope (wire part 312 in column 6 lines 33-43), the ratchet wheel, the stroke stop and the wire wheel are mounted between the clutch bracket and the clutch cover plate (said parts are shown to be between the clutch bracket and cover plate in figure 3) via a spline shaft to ensure synchronous rotation of the ratchet wheel (column 2 lines 44-60 would disclose that the ratchet wheel would engage with the clutch such that they would rotate with each other. Simultaneous rotation would be performed by part 302 and the shaft it is attached to in figure 4), the stroke stop and the wire wheel, the pawl is rotatably mounted between the clutch bracket and the clutch cover plate via a pawl shaft (also shown in figure 4), the pawl rope has an upper end connected to the pawl force arm and a lower end connected to the pawl (shown in figure 4), and the pawl is located on a side of the ratchet wheel and is engageable with the ratchet wheel (the pawl 306 is interfaced with the ratchet wheel 308 in figure 5). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the clutch system of Smith ’85 into Smith, Shimada, and Han as Smith ’85 would teach a more robust clutch system to drive motion about a knee joint of a user. This system is more robust as the system is controlled via a processor while also allowing for a disengaging of the pawls from the ratchet wheel (as per the abstract) to allow for a free rotation of the knee joint without a motor. 
However, neither Smith, Shimada, nor Smith ’85 teach a thigh rear hoop to which the clutch bracket can be mounted to. Instead, Yagi would teach the clutch bracket (defined above by Smith ’85) is mounted on the thigh rear hoop (part 41 is connected to part 42 as per figure 4 of Yagi would be the thigh rear hoop. From here, the clutch of Smith ’85 can be mounted to the thigh rear hoop of Yagi). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the specific thigh assembly of Yagi into the devices of Smith, Shimada, and Han as these portions of Yagi have an “improved wearability and compatibility” for a user and would work to transfer the assisting force from the device to the limb of the user (disclosed in [0204]-[0206]). This would benefit the user of Smith, Shimada, and Han as this would allow for an instantaneous transfer of an assisting force to the user of Smith, Shimada, and Han (also disclosed in [0206]).
Regarding claim 6, Shimada in view of Smith, Han, and Barnes did not teach an instance wherein the shank assemblies comprise a shank rear hook, a shank front hoop, and two shank flexible straps.  Instead, Yagi would teach that each of the shank subassemblies includes a shank rear hoop (figure 11 part 44), a shank front hoop (figure 11 part 42 is shown to also extend past part 92 to the front of the device. This part would be a front hoop) and two shank flexible straps (figure 11 part 43 appears to be a strap, wherein two part 43s are also present in figure 3. This is disclosed to have a degree of flexibility with a rigidity in [0194]), and the two shank flexible straps secures the shank rear hoop and the shank front hoop to the shank (each part 43 would connect parts 42 and 44 to the shank part 82 in figure 11). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the specific thigh assembly of Yagi into the devices of Smith, Shimada, and Han as these portions of Yagi have an “improved wearability and compatibility” for a user and would work to transfer the assisting force from the device to the limb of the user (disclosed in [0204]-[0206]). This would benefit the user of Smith, Shimada, and Han as this would allow for an instantaneous transfer of an assisting force to the user of Smith, Shimada, and Han (also disclosed in [0206]).
However, Smith, Shimada, and Han in view of Yagi would still not teach that the shank rear hoop and the shank front hoop are hinged together by hinge pins. However, Yagi would teach that the shank rear hoop and the shank front hoop are hinged together by a pin (being part 99 in figure 11) as well as the presence of a hinge pin 77 in paragraph [0219]). Here, it would be obvious to one of ordinary skill in the art at the time of filing of Yagi to substitute out the pin 99 with a hinge pin as the hinge pin by definition would allow for a displacement of the device about the hinge.  This would be beneficial as this would allow for a movement of the shank about its attachment while still securing it to the patient, allowing for the angle of the shanks to be adjusted to better fit a patient.
Regarding claim 7, Shimada in view of Smith would teach the device of claim 6, with Shimada teaching an instance wherein each of the elastic element subassemblies includes a tension spring (being the springs 20L and 20R, disclosed as springs in [0118]), a spring connecting rope (Figure 2 part 31), wherein the tension spring has an upper end connected to the spring force arm (the top of spring 20L/20R Is connected to parts 33L/33R via parts 36 and 37.  Parts 33L/R are slack eliminating spring members that would affect the force output of parts 20L/20R) and a lower end connected to an upper end of the spring connecting rope (being the end of part 20L/20R connected to part 31),
However, Shimada in view of Smith does not disclose a pawl torsion spring and a wire wheel torsion spring with their claimed connections.  Instead, Barnes would teach a pawl torsion spring (in [0034], being the torsion spring 52) and a wire wheel torsion spring (being the first spring 112 in [0045]), It would be obvious to one of ordinary skill of the art at the time of filing to teach the pawl and pawl connector system of Barnes as the device in Barnes would be an alternative means to actuate the hip of an exoskeleton. The device of Barnes in [0034]-[0037] is in the same field of endeavor as the devices of Smith, Shimada, and Han , so incorporating the means to drive motion of the hip disclosed in [0034]-[0037] would be a modification that would produce knowable results. Additionally, as the device of Barnes is would to have a benefit over the devices of Smith, Shimada, and Han as it would teach a hip joint motion system that can hinder a movement of the upper body with respect to the lower body when the user is carrying something on their back, which would make the devices of Smith, Shimada, and Han more robust.
However, neither Shimada, Smith, Han, nor Barnes teach a shank rear hoop or its connection to a spring connecting rope.  Instead, Yagi would teach the spring connecting rope has a middle portion connected to the wire wheel and a lower end connected to the shank rear hoop (figure 11 part 44 can connect to the spring connecting rope of Smith, which is the cable 906 disclosed in [0212] would connect to the passive actuator). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the specific thigh assembly of Yagi into the devices of Smith, Shimada, and Han as these portions of Yagi have an “improved wearability and compatibility” for a user and would work to transfer the assisting force from the device to the limb of the user (disclosed in [0204]-[0206]). This would benefit the user of Smith, Shimada, and Han as this would allow for an instantaneous transfer of an assisting force to the user of Smith, Shimada, and Han (also disclosed in [0206]).
From here, Shimada, Smith, Yagi, and Barnes do not teach a clutch cover plate or a wire wheel with their connections to a pawl or a clutch bracket.  Instead, Smith ’85 would teach the pawl torsion spring is mounted between the pawl and the clutch cover plate to return the pawl to an initial position (the pawl torsion spring 52 of Barnes can be mounted to the clutch cover plate (column 5 lines 4-15 discloses a cover), and the wire wheel torsion spring is mounted between the wire wheel and the clutch bracket to return the wire wheel to an initial position (the wire torsion spring 112 of Barnes can be mounted to a wire wheel 302 of Smith ’85 in column 6 lines 33-43. This mounting of the torsion spring can be between said wheel and the clutch bracket, being, in figure 2A, the attachment means connecting part 104 to 100). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the clutch system of Smith ’85 into Smith, Shimada, and Han as Smith ’85 would teach a more robust clutch system to drive motion about a knee joint of a user. This system is more robust as the system is controlled via a processor while also allowing for a disengaging of the pawls from the ratchet wheel (as per the abstract) to allow for a free rotation of the knee joint without a motor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozsecen (US Pub No.: 2019/0159954) would teach a lower body exoskeleton with a clutch disclosed in [0053]. Rokosz (US Pub No.: 2018/0235830) teaches an exoskeleton with a spring and clutch arrangement at the knee as per [0023]. Shim (US Pub No.: 2018/0177670) would teach a slack adjusting device 18 with an elastic member 183 shown in figure 4. Part 18 is between the hip and knee as per figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                      

                                      
/YASHITA SHARMA/Primary Examiner, Art Unit 3774